While I am in entire accord with the opinion of this court in the case of State ex rel. Foster-Wyman Lumber Co. v. SuperiorCourt, 148 Wash. 1, 267 P. 770, in my opinion the portion of Rem. Comp. Stat., § 2148, attempted to be abrogated by Rule IX of the rules of pleading, etc., adopted by *Page 391 
the supreme court January 14, 1927 (Rem. 1927 Sup., § 308-9), is substantive law and consequently not subject to abrogation by any rule of court adopted pursuant to chapter 118, Laws of 1925, Ex. Ses., p. 187 (Rem. 1927 Sup., § 13-1). For this reason, I dissent from the opinion of the majority.
FRENCH and MAIN, JJ., concur with BEALS, J.